DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges applicants’ claim of foreign priority.

Status of the claims
Claims 32-53 are currently under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 53- Claim 53 recites “wherein administering the hADSCs comprises administering about 105 -3x108 cells per one administration”. However, claim 44, from which claim 53 depends, does not require the step of administering cells, nor is it directed to a method of treatment. 5 -3x108 cells per one administration” is intended to further limit claim 44. Therefore, the metes and bounds of the claimed invention are unclear. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 53 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 53 recites “wherein administering the hADSCs comprises administering about 105 -3x108 cells per one administration”. However, claim 44, from which claim 53 depends, does not require the step of administering cells. Therefore, the limitation of “administering about 105 -3x108 cells per one administration” cannot further limit claim 44.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	 Claim Interpretation
Claims 33, 43, and 44, recite the term “optionally”. The use of the term “optionally” indicates that the steps/components which follow are not required limitations for the claimed invention and have been examined as such.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 44, 46, 47, 49, 50, 52, and 53 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US20110008300. Wouters et al. 2011 (hereinafter referred to as Wouters et al) as evidenced by Stepien et al Mediators Inflamm. 2016:2016:5302120 (NPL reference 14 of the IDS filed 11/13/2019, hereinafter referred to as Stepien et al) and Baer et al. Stem Cells Int. 2012; 2012:812693 (NPL reference 2 of the IDS filed 11/13/2019, hereinafter referred to as Baer et al).
Regarding claims 44 and 46- Wouters et al teaches a method of cryopreserving adipose tissue prior to stem/progenitor cell isolation (i.e. adipose-derived stem cells) (Abstract). They teach that adipose tissue can be obtained from liposuction aspirates (i.e. subcutaneous fat) (Specification page 4, paragraph 0048). Adipose tissue can be derived from human or animal sources (Specification page 2, paragraph 0017). Wouters et al further teaches their method comprises mixing adipose tissue with cryopreservation medium, gradually cooling the tissue to about -45oC, and transferring the tissue to a temperature of at least -80oC (i.e. freezing) (Specification page 5, paragraph 0075; page 8, paragraph 0121). The adipose tissue can then be thawed and the stem and/or progenitor cells isolated from the adipose tissue by conventional methods (Specification page 6, paragraph 0081). For example, they teach that thawed adipose tissue was mixed with PBS and collagenase (i.e. tissue-dissociating enzyme) (Specification page 8, paragraph 0125). Following collagenase digestion, the suspension was centrifuged and the supernatant removed (Specification page 8, paragraph 0125). The pellet was then resuspended in culture medium, passed through a 40uM mesh filter, and added to a culture flask (Specification page 8, paragraph 0125). The next day culture medium was removed, the cells were washed, and fresh culture medium was added to the flasks (Specification page 8, paragraph 0125). 
Regarding the limitation of selecting human adipose-derived stem cells (hADSCs) from the population of cells, the specification teaches that selection can occur by identifying those cells which are plastic adherent (Instant specification page 13, line 32; page 14, line 19). The method of Wouters et al includes culturing the cells overnight and washing the cells with PBS prior to the addition of new culture medium (Specification page 8, paragraph 0125). This would effectively remove non-adherent cells and select for those that were plastic adherent.
The recitation of “for administration to a subject in need thereof” in the preamble of claim 44 is an intended use of the composition produced by the claimed method. As such, it does not impart any structural or manipulative limitations on the claimed method. Wouters et al teaches that adipose-derived stem/progenitor cells can be used to treat a number of diseases, such as neurological diseases (Specification page 7, paragraph 0100). Therefore, Wouters et al is considered to meet the limitation of “for administration to a subject in need thereof”.
Regarding claim 47- hADSCs were known to be capable of being administered to subjects suffering from multiple sclerosis (MS), as evidenced by Stepien et al (Abstract; Discussion, paragraph 05). Therefore, the teachings of Wouters et al are considered to meet the limitations of for administration to a subject suffering from MS.
Regarding claim 49-- Wouters et al teaches the use of collagenase for a tissue-dissociation enzyme (Specification page 8, paragraph 0125).
Regarding claims 50 and 52- Wouters et al teaches that cells from cryopreserved adipose tissue expressed CD44 and CD73, but were negative for CD34 and CD45 (Specification page 9, paragraph 0131). Furthermore, the positive expression of CD44, CD73, CD90, and CD105, as well as the negative expression of CD45, CD19, CD11b, and HLA-DR are known properties of adipose-derived stem cells as evidenced by Baer et al (Introduction: Mesenchymal stromal/stem cells, paragraph 02; Origin of ASCs In Situ, paragraph 02). Therefore, the cells isolated by the method of Wouters et al will have the same properties.
Regarding claim 53- As claim 53 does not impart any additional limitations on the method of claim 44. As Wouters et al teaches the method of claim 44 as discussed above, the teachings of Wouters et al are considered to meet the limitations of claim 53.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stepien et al Mediators Inflamm. 2016:2016:5302120 (NPL reference 14 of the IDS filed 11/13/2019, hereinafter referred to as Stepien et al).
Regarding claim 32- Stepien et al teaches that studies in animals have shown that mesenchymal stem cells (MSCs), under the right conditions, can mature into myelin-producing cells that counter myelin loss in multiple sclerosis (MS) disease models (Introduction, paragraph 02). They further teach that autologous MSCs have been shown to induce immunomodulatory, neuro-regenerative, and neuroprotective effects in animal models of chronic experimental encephalomyelitis (EAE), which are used to model MS (Introduction, paragraph 01; Discussion, paragraph 01). As such, Stepien et al investigated the use of human autologous adipose tissue-derived stem cells (ADSCs) for the treatment of multiple sclerosis (Abstract; 2.1 Collection and isolation of SVF containing ASCs, page 2). They teach that the adipose stem cell (ASC)-containing stromal vascular fraction (SVF) was isolated from the abdominal and femoral regions (i.e. subcutaneous fat) of patients (2.1 Collection and isolation of SVF containing ASCs, page 2). ASC-containing SVF was then injected intrathecally (i.e. into the central nervous system (CNS)) at the time of enrollment, and at the 3rd and 6th month (2.1 Collection and isolation of SVF containing ASCs, page 2). As the ASCs were isolated and then administered at the time of enrollment, the primary cells were not genetically modified. Additionally, Stepien et al teaches that despite the short observation time, their study demonstrated that ASC intrathecal therapy is safe for use in MS and slows disease progression (Discussion, paragraph 05). Lastly, Stepien et al teaches that their method may benefit patients with rapidly progressive MS (Discussion, paragraph 05).
However, while Stepien et al teaches the method of claim 1, and that said method may be useful for the treatment of rapidly progressive MS, they fail to teach that the type of progressive MS is primary progressive MS.
prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the method of treating MS taught by Stepien et al to include the treatment of primary progressive MS. One of ordinary skill in the art would have been motivated to do so to offer treatment opportunities to additional MS patients, as Stepien et al teaches their method may benefit patients with rapidly progressing MS. One of ordinary skill would have a reasonable expectation of success because Stepien et al demonstrated their method was safe and resulted in some clinical benefits.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al. IUBMB Life. 2016 Feb;68(2):106-15 (hereinafter referred to as Shalaby et al) in view of Stepien et al Mediators Inflamm. 2016:2016:5302120 (NPL reference 14 of the IDS filed 11/13/2019, hereinafter referred to as Stepien et al).
Regarding claim 32- Shalaby et al teaches that mesenchymal stem cells (MSCs) represent a promising therapeutic approach for multiple sclerosis (MS) (Abstract). As such, they investigated their use in the treatment of MS using an animal model of experimental autoimmune encephalomyelitis (EAE) (Abstract; Materials and Methods- Experimental protocol, page 108; Discussion, paragraph 02). Shalaby et al teaches that EAE is an animal model that exhibits many of the clinical and histological features of MS, and is the best characterized animal model for MS (Introduction, paragraph 02; Discussion, paragraph 02). They teach that adipose-derived mesenchymal stem cells (ASCs or ADSCs) were obtained from the subcutaneous white adipose tissue of four human donors undergoing elective liposuction procedures (i.e. subcutaneous fat) (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108).  The isolated ADSCs were then cultured prior to their administration to EAE rats (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108; Experimental protocol, page 108). As the cells employed in their method were primary human derived ADSCs, they were not genetically modified (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108). Administration of ADSCs at 15 or 25 days following the induction of EAE significantly ameliorated the disease course and decreased immune cell infiltration, vascular congestion, and axonal loss of the gray and white matter in the cerebral cortex (Abstract; Discussion, paragraph 04-05). 
However, Shalaby et al fails to teach that the method is for the treatment of primary progressive MS or that the hADSCs are administered into the CNS (claim 1).
Stepien et al teaches that studies in animals have shown mesenchymal stem cells (MSCs), under the right conditions, can mature into myelin-producing cells that counter myelin loss in multiple sclerosis (MS) disease models (Introduction, paragraph 02). They further teach that autologous MSCs have been shown to induce immunomodulatory, neuro-regenerative, and neuroprotective effects in animal models of chronic experimental encephalomyelitis (EAE) used to model MS (Introduction, paragraph 01; Discussion, paragraph 01). As such, Stepien et al investigated the use of human autologous adipose tissue-derived stem cells (ADSCs) for the treatment of MS (Abstract; 2.1 Collection and isolation of SVF containing ASCs, page 2). They teach that the adipose stem cell (ASC)-containing stromal vascular fraction (SVF) was isolated from the abdominal and femoral regions (i.e. subcutaneous) of patients (2.1 Collection and isolation of SVF containing ASCs, page 2). ASC-containing SVF was then injected intrathecally (i.e. into the central nervous system (CNS)) at the time of enrollment and at the 3rd and 6th 2.1 Collection and isolation of SVF containing ASCs, page 2). Additionally, Stepien et al teaches despite the short observation time, their study demonstrated that ASC intrathecal therapy is safe for use in MS and slows disease progression (Discussion, paragraph 05). Lastly, Stepien et al teaches that their method may benefit patients with rapidly progressive MS (Discussion, paragraph 05).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating MS taught by Shalaby et al to include the treatment of primary progressive MS and to administer hADSCs directly into the CNS. One of ordinary skill in the art would have been motivated to do so as to elicit therapeutic responses in patients using a known effective technique, as taught by Stepien et al, and to expand treatment options to additional forms of MS. One of ordinary skill would have a reasonable expectation of success as Stepien et al teaches that the intrathecal administration of hADSCs delayed disease progression and may benefit patients with rapidly progressive MS.

Claims 32-35, 37-38, and 40-42, are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al. IUBMB Life. 2016 Feb;68(2):106-15 (hereinafter referred to as Shalaby et al) in view of Stepien et al Mediators Inflamm. 2016:2016:5302120 (NPL reference 14 of the IDS filed 11/13/2019, hereinafter referred to as Stepien et al) as applied to claim 32 above, and further in view of US20110008300. Wouters et al. 2011 (hereinafter referred to as Wouters et al) as evidenced by Baer et al. Stem Cells Int. 2012; 2012:812693 (NPL reference 2 of the IDS filed 11/13/2019, hereinafter referred to as Baer et al).
The teachings of Shalaby et al and Stepien et al regarding the limitations of claim 32 have been discussed previously.
Regarding claims 33 and 35-Shalaby et al further teaches that ADSCs were isolated from the subcutaneous white adipose tissue (i.e. fat) of four human donors undergoing elective liposuction Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108). Aspirates were treated with 0.075% collagenase (i.e. tissue-dissociation enzyme) in PBS for 30 minutes with gentle agitation (i.e. mechanical disruption) (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108). The collagenase was inactivated with the addition of culture medium and the cell suspension centrifuged at low speed (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108). The pellet was then suspended in culture medium and filtered through a 100uM mesh filter (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108). 
Regarding the limitation of selecting hADSCs from the population of cells, the specification teaches that selection can occur by identifying those cells which are plastic adherent (Instant specification page 13, line 32; page 14, line 19). Shalaby et al teaches that following filtration ADSCs were seeded in culture flask, cultivated, and identified as adherent to plastic with a fibroblastic spindle shape (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108). As such, the teachings of Shalaby et al are considered to meet the limitation of selecting hADSCs from a population of cells.
Regarding claim 34- Shalaby et al teaches that lipoaspirates were washed extensively with sterile PBS to remove contaminating debris and red blood cells (Materials and methods- Preparation of the ASCs from human lipoaspirate, page 107-108).
Regarding claim 37- Shalaby et al teaches the use of collagenase for ADSC isolation (Materials and methods- Preparation of the ASCs from human lipoaspirate, page 107-108).
Regarding claims 38 and 40- Shalaby et al teaches that ASCs were positive for CD105 and CD44, but negative for CD44 and CD34 (Materials and Methods- Preparation of the ASCs from human lipoaspirate). Furthermore, the positive expression of CD44, CD73, CD90, and CD105, as well as the negative expression of CD45, CD19, CD11b, and HLA-DR are known properties of adipose-derived stem Introduction: Mesenchymal stromal/stem cells, paragraph 02; Origin of ASCs In Situ, paragraph 02).
Regarding claim 42- Shalaby et al teaches the administration of 1x10^6 ADSCs (Materials and methods- Experimental protocol, page 108). 
However, Shalaby et al and Stepien et al fail to teach the steps of freezing and thawing a lipoaspirate during the preparation of hADSCs (claim 33). Additionally, while Shalaby et al teaches that red blood cells were removed by PBS washes, the teachings of Shalaby et al and Stepien et al fail to teach wherein the cellular fraction comprising hADSCs obtained following centrifugation is not exposed to red blood cell lysis buffer (claim 34).
Regarding claim 33- Wouters et al teaches a method of cryopreserving adipose tissue prior to stem/progenitor cell isolation (Abstract). They teach that adipose tissue can be obtained from liposuction aspirates (i.e. subcutaneous fat) (Specification page 4, paragraph 0048). Adipose tissue can then be mixed with their cryopreservation medium and gradually cooled to -45oC prior to transferring to the tissue to a temperature of at least -80oC, but preferably the vapor phase of liquid nitrogen (Specification page 5, paragraph 0075; page 8, paragraph 0121). Following preservation, the adipose tissue can be thawed and the stem and/or progenitor cells isolated by conventional methods known in the art (Specification page 6, paragraph 0081). For example, Wouters et al teaches that adipose tissue was thawed and then mixed with PBS and collagenase (i.e. a tissue-dissociating enzyme) (Specification page 8, paragraph 0125). Following collagenase digestion, the suspension was centrifuged and the supernatant removed (Specification page 8, paragraph 0125). The pellet was then resuspended in culture medium, passed through ha 40uM mesh filter, and added to a culture flask (Specification page 8, paragraph 0125). The cells were left in culture over night, after which the culture medium was removed, the cells were washed with PBS, and fresh culture medium was added to the culture. 
Specification page 1, paragraph 0005). They teach that the number and capacity of stem and progenitor cells decline with age, and therefore adipose tissue can be banked for the future use of stem/progenitor cells (Specification page 3, paragraph 0033). This allows individuals to have a source of stored, viable, and young stem cells available should medical reasons necessitate their use in cell or tissue repair (Specification page 2, paragraph 0022; page 3, paragraph 0033). Additionally, Wouters et al teaches that use of their cryopreservation medium(s) and method resulted in a high recovery of viable cells from adipose tissue (Specification page 2, paragraph 0030). Lastly, Wouters et al teaches that their method reduces the number of procedural steps required for the preservation of adipose tissue and subsequent isolation of stem/progenitor cells, thereby minimizing phenotypic changes in the processed cells (Specification page 6, paragraph 0096).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating MS taught by Shalaby et al and Stepien et al to include freezing and thawing lipoaspirate prior to the isolation of hADSCs. One of ordinary skill in the art would have been motivated to do so to preserve adipose tissue until it was required for treatment, as taught by Wouters et al. One of ordinary skill would have a reasonable expectation of success as Wouters et al teaches a method of cryopreserving adipose tissue that results in a high recovery of viable cells with minimal phenotypic changes.
Regarding claim 34- Wouters et al teaches that the more procedural treatment steps stem and/or progenitor cells undergo, the more profound the effects of these treatment steps will be on the stem and/or progenitor cells obtained after preservation (Specification page 6, paragraph 0096).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to not include the use of a red blood cell lysis buffer in the method 
Regarding claim 41- The teachings of Shalaby et al, Stepien et al, and Wouters et al make obvious the method of claim 33 as discussed above.
Stepien et al further teaches that ADSC-containing SVF was injected intrathecally at the time of patient enrollment, and at the 3rd and 6th month of treatment (2.1 Collection and isolation of SVF containing ASCs, page 2). Importantly, Stepien et al teaches that, despite the short observation time, their study demonstrated that ADSC intrathecal therapy is safe for use in MS and slows disease progression (Discussion, paragraph 05). Lastly, Stepien et al teaches that their method may benefit patients with rapidly progressive MS (Discussion, paragraph 05).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include administering hADSCs intrathecally. One of ordinary skill in the art would have been motivated to do so to employ a method of administration that resulted in patient improvement, as taught by Stepien et al. One of ordinary skill would have a reasonable expectation of success as Stepien et al teaches that intrathecal administration of hADSCs is safe for use in MS and demonstrated some clinical benefit.

Claims 32-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al. IUBMB Life. 2016 Feb;68(2):106-15 (hereinafter referred to as Shalaby et al) in view of Stepien et al Mediators Inflamm. 2016:2016:5302120 (NPL reference 14 of the IDS filed 11/13/2019, hereinafter referred to as Stepien et al) and US20110008300. Wouters et al. 2011 (hereinafter referred to as Wouters et al) as applied to claims 32 and 33 above, and further in view of Abcam (2016, Jan 10) Cryopreservation of mammalian cell lines video protocol (hereinafter referred to as Abcam) and Mirabet et al. Cryobiology. 2012;64(2):121-3 (hereinafter referred to as Mirabet et al).
The teachings of Shalaby et al, Stepien et al, and Wouters et al regarding the limitations of claims 32 and 33 have been discussed previously.
However, Shalaby et al, Stepien et al, and Wouters et al fail to teach wherein said freezing is carried out at -80oC followed by vapor phase liquid nitrogen (claim 36).
Abcam teaches a cryopreservation protocol routinely used in the art for the cryopreservation of biological samples (whole document). They teach that cells are mixed with freezing medium, aliquoted into cryovials, and transferred to a -80oC freezer in an apparatus for controlled cooling of cells (1C/minute decrease) (Steps, 1-10). They teach that after 24 hours at -80oC the cryovials should be removed and transferred to liquid nitrogen for long term storage (Step 11). 
Mirabet et al teaches that cryopreservation is widely used for the banking of cells and tissues intended for transplantation (Abstract). They teach that liquid nitrogen provides a very stable ultra-low temperature environment that is appropriate for long-term storage (Abstract). Additionally, they teach that many different viruses can survive for years at very low-temperatures without the need for cryoprotectants or controlled cooling (Page 123, paragraph 02). Because of this, the use of liquid nitrogen for storage can lead to contamination of the outer surfaces of containers stored in the tanks, or possibly even sample contamination (Page 123, paragraph 02). As such, Mirabet et al teaches that measures for risk reduction need to be employed and include the use of a nitrogen vapor phase for storage (Page 123, second bullet point). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating MS taught by Shalaby et al, Stepien et al, and Wouters et al to include freezing the lipoaspirates at -80oC and subsequently oC, followed by long-term storage in liquid nitrogen. Additionally, Mirabet et al teaches that the vapor phase of liquid nitrogen can help reduce risk of contamination.

Claims 32-33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al. IUBMB Life. 2016 Feb;68(2):106-15 (hereinafter referred to as Shalaby et al) in view of Stepien et al Mediators Inflamm. 2016:2016:5302120 (NPL reference 14 of the IDS filed 11/13/2019, hereinafter referred to as Stepien et al) and US20110008300. Wouters et al. 2011 (hereinafter referred to as Wouters et al) as applied to claims 32 and 33 above, and further in view of Baer et al. Stem Cells Int. 2012; 2012:812693 (NPL reference 2 of the IDS filed 11/13/2019, hereinafter referred to as Baer et al) and Bai et al. Eur Heart J. 2010;31(4):489-501 (hereinafter referred to as Bai et al).
The teachings of Shalaby et al, Stepien et al, and Wouters et al regarding the limitations of claims 32 and 33 have been discussed previously.
However, the teachings of Shalaby et al, Stepien et al, and Wouters et al fail to teach wherein 1-10% of the hADSCs are positive for the expression of CD34 (claim 39).
Stepien et al further teaches that an ADSC-containing stromal vascular fraction (SVF) was injected intrathecally at the time of patient enrollment, and at the 3rd and 6th month of treatment (2.1 Collection and isolation of SVF containing ASCs, page 2). Importantly, Stepien et al teaches that, despite the short observation time, their study demonstrated that ADSC intrathecal therapy is safe for use in MS Discussion, paragraph 05). Lastly, Stepien et al teaches that their method may benefit patients with rapidly progressive MS (Discussion, paragraph 05).
Baer et al teaches that adipose stem cells (ASCs or ADSC) exist as CD34+ cells in capillaries and in the adventitia of larger vessels, adipose tissue, and walls of the adipose microvasculature (Origin of ASCs In Situ, paragraph 02). Baer et al further teaches that freshly isolated ADSCs are described as expressing CD34, but that the expression level of CD34 decreases dramatically during culture (Characterization and heterogeneity of cultured ASCs, paragraph 03). Additionally, they teach that ADSCs lose their expression of CD34 as a function of time in culture, but expression could be maintained by supplementing the medium with fibroblast growth factor (FGF) (Characterization and heterogeneity of cultured ASCs, paragraph 03). Importantly, Baer et al teaches that CD34+ cells were found to be more proliferative and have higher ability to form colonies (indicating their self-renewing capacity) (Characterization and heterogeneity of cultured ASCs, paragraph 04). 
Bai et al teaches that recent studies have demonstrated that bone marrow-derived stem cells (BMSCs) have broad differentiation potential and can differentiate into cardiomyocytes (Introduction, paragraph 01). However, BMSCs require processing and culturing after aspiration, making such cells difficult to use in an acute setting (Introduction, paragraph 01). They further teach that adipose tissue-derived stem cells (ASCs or ADSCs) were capable of improving cardiac function (Introduction, paragraph 02). Importantly, they teach that freshly isolated human ADSCs, like cultured hADSCs, have the ability to engraft and thereby improve cardiac function (Discussion, paragraph 01). Lastly, Bai et al teaches that the advantage of using adipose tissue as the source of uncultured stem cells obviates the need for prior cell expansion in vitro, thus potentially allowing for immediate autologous cell transplantation in the case of acute conditions such as infarction (Discussion, paragraph 02).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating MS taught by Shalaby et al, . 

 Claims 43 is rejected under 35 U.S.C. 103 as being unpatentable over Shalaby et al. IUBMB Life. 2016 Feb;68(2):106-15 (hereinafter referred to as Shalaby et al) in view of Stepien et al Mediators Inflamm. 2016:2016:5302120 (NPL reference 14 of the IDS filed 11/13/2019, hereinafter referred to as Stepien et al) and US20110008300. Wouters et al. 2011 (hereinafter referred to as Wouters et al).

Regarding claim 43- Shalaby et al teaches that mesenchymal stem cells (MSCs) represent a promising therapeutic approach for multiple sclerosis (MS) (Abstract). As such, they investigated their use in the treatment of MS using an animal model of experimental autoimmune encephalomyelitis (EAE) (Abstract; Materials and Methods- Experimental protocol, page 108; Discussion, paragraph 02). They teach that adipose-derived mesenchymal stem cells (ASCs or ADSCs) were obtained from the subcutaneous white adipose tissue of four human donors undergoing elective liposuction procedures (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108). Aspirates were treated with 0.075% collagenase (i.e. tissue-dissociation enzyme) in PBS for 30 minutes with gentle agitation (i.e. mechanical disruption) (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108). The collagenase was inactivated with the addition of culture medium and the cell suspension centrifuged at low speed (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108). The pellet was then suspended in culture medium and filtered through a 100uM mesh filter (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108). The cells were then cultured prior to administration of the ADSCs to EAE rats (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108; Experimental protocol, page 108). 
Regarding the limitation of selecting hADSCs from the population of cells, the specification teaches that selection can occur by identifying those cells which are plastic adherent (Instant specification page 13, line 32; page 14, line 19). Shalaby et al teaches that ADSCs cells were seeded in culture flask, cultivated, and identified as adherent to plastic with a fibroblastic spindle shape (Materials and methods- Preparation of the ASCs from human lipoaspirates, page 107-108). As such, the teachings of Shalaby et al are considered to meet the limitation of selecting hADSCs from a population of cells.
	However, Shalaby et al fails to teach the steps of freezing and thawing a lipoaspirate, or injecting hADSCs directly into the CNS (Claim 43).
Stepien et al teaches that studies in animals have shown mesenchymal stem cells (MSCs), under the right conditions, can mature into myelin-producing cells that counter myelin loss in multiple sclerosis (MS) disease models (Introduction, paragraph 02). They further teach that autologous MSCs have been shown to induce immunomodulatory, neuro-regenerative, and neuroprotective effects in animal models of chronic experimental encephalomyelitis (EAE) used to model MS (Introduction, paragraph 01; Discussion, paragraph 01). As such, Stepien et al investigated the use of human autologous adipose tissue-derived stem cells (ADSCs) for the treatment of MS (Abstract; 2.1 Collection and isolation of SVF containing ASCs, page 2). They teach that the adipose stem cell (ASC)-containing stromal vascular fraction (SVF) was isolated from the abdominal and femoral regions (i.e. subcutaneous) of patients (2.1 Collection and isolation of SVF containing ASCs, page 2). ASC-containing SVF was then injected intrathecally (i.e. into the central nervous system (CNS)) at the time of enrollment, and at the 3rd and 6th 2.1 Collection and isolation of SVF containing ASCs, page 2). Additionally, Stepien et al teaches that, despite the short observation time, their study demonstrated ASC intrathecal therapy is safe for use in MS and slows disease progression (Discussion, paragraph 05). Lastly, Stepien et al teaches their method may benefit patients with rapidly progressive MS (Discussion, paragraph 05).
	Wouters et al teaches a method of cryopreserving adipose tissue prior to stem/progenitor cell isolation (Abstract). They teach that adipose tissue can be obtained from liposuction aspirates (i.e. subcutaneous fat) (Specification page 4, paragraph 0048). Adipose tissue can then be mixed with their cryopreservation medium and gradually cooled to -45oC prior to transferring to the tissue to a temperature of at least -80oC, but preferably the vapor phase of liquid nitrogen (i.e. frozen) (Specification page 5, paragraph 0075; page 8, paragraph 0121). Following preservation, the adipose tissue can be thawed and the stem and/or progenitor cells isolated by conventional methods known in the art (Specification page 6, paragraph 0081). For example, Wouters et al teaches that adipose tissue was thawed and then mixed with PBS and collagenase (i.e. a tissue-dissociating enzyme) (Specification page 8, paragraph 0125). Following collagenase digestion, the suspension was centrifuged and the supernatant removed (Specification page 8, paragraph 0125). The pellet was then resuspended in culture medium, passed through ha 40uM mesh filter, and added to a culture flask (Specification page 8, paragraph 0125). The cells were left in culture over night, after which the culture medium was removed, the cells were washed with PBS, and fresh culture medium was added to the culture. 
Wouters et al further teaches that it is necessary to preserve adipose tissue for prolonged period, and cryopreservation is a method to accomplish this (Specification page 1, paragraph 0005). They teach that the number and capacity of stem and progenitor cells decline with age, and therefore adipose tissue can be banked for the future use of stem/progenitor cells (Specification page 3, paragraph 0033). This allows individuals to have a source of stored, viable, and young stem cells available should medical reasons necessitate their use in cell or tissue repair (Specification page 2, paragraph 0022; page 3, paragraph 0033). Additionally, Wouters et al teaches that use of their cryopreservation medium(s) and method resulted in a high recovery of viable cells from adipose tissue (Specification page 2, paragraph 0030). Lastly, Wouters et al teaches that their method reduces the number of procedural steps required for the preservation of adipose tissue and subsequent isolation of stem/progenitor cells, thereby minimizing phenotypic changes in the processed cells (Specification page 6, paragraph 0096)
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating MS taught by Shalaby et al to include freezing and thawing lipoaspirate prior to hADSC isolation, and to administer the cells directly into the CNS. One of ordinary skill in the art would have been motivated to include freezing and thawing the lipoaspirate to preserve the tissue until it was required for treatment, as taught by Wouters et al. One of ordinary skill would have a reasonable expectation of success as Wouters et al teaches a method of cryopreserving adipose tissue that results in a high recovery of viable cells with minimal phenotypic changes. Additionally, one of ordinary skill in the art would be motivated to include direct administration of hADSCs into the CNS to elicit a therapeutic response, as was demonstrated by Stepien et al. One of ordinary skill would have a reasonable expectation of success as Stepien et al teaches that the intrathecal administration of hADSCs delayed disease progression and may benefit patients with rapidly progressive MS.
Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over US20110008300. Wouters et al. 2011 (hereinafter referred to as Wouters et al) in view of Zhu et al. J Vis Exp. 2013;(79):e50585 (hereinafter referred to as Zhu et al).
	Regarding claim 44- Wouters et al teaches a method of cryopreserving adipose tissue prior to stem/progenitor cell isolation (i.e. adipose-derived stem cells) (Abstract). They teach that adipose tissue can be obtained from liposuction aspirates (i.e. subcutaneous fat) (Specification page 4, paragraph 0048). Adipose tissue can be derived from human or animal sources (Specification page 2, paragraph 0017). Wouters et al further teaches their method comprises mixing adipose tissue with cryopreservation medium, gradually cooling the tissue to about -45oC, and transferring the tissue to a temperature of at least -80oC (i.e. freezing) (Specification page 5, paragraph 0075; page 8, paragraph 0121). The adipose tissue can then be thawed and the stem and/or progenitor cells isolated from the adipose tissue by conventional methods (Specification page 6, paragraph 0081). For example, they teach that thawed adipose tissue was mixed with PBS and collagenase (i.e. tissue-dissociating enzyme) (Specification page 8, paragraph 0125). Following collagenase digestion, the suspension was centrifuged and the supernatant removed (Specification page 8, paragraph 0125). The pellet was then resuspended in culture medium, passed through a 40uM mesh filter, and added to a culture flask (Specification page 8, paragraph 0125). The next day culture medium was removed, the cells were washed, and fresh culture medium was added to the flasks (Specification page 8, paragraph 0125). 
Regarding the limitation of selecting human adipose-derived stem cells (hADSCs) from the population of cells, the specification teaches that selection can occur by identifying those cells which are plastic adherent (Instant specification page 13, line 32; page 14, line 19). The method of Wouters et al includes culturing the cells overnight and washing the cells with PBS prior to the addition of new culture medium (Specification page 8, paragraph 0125). This would effectively remove non-adherent cells and select for those that were plastic adherent.
The recitation of “for administration to a subject in need thereof” in the preamble of claim 44 is an intended use of the composition produced by the claimed method. As such, it does not impart any structural or manipulative limitations on the claimed method. Wouters et al teaches that adipose-derived stem/progenitor cells can be used to treat a number of diseases, such as neurological diseases (Specification page 7, paragraph 0100). Therefore, Wouters et al is considered to meet the limitation of “for administration to a subject in need thereof”.
	Regarding claim 45- Wouters et al teaches that the more procedural treatment steps stem and/or progenitor cells undergo, the more profound the effects of these treatment steps will be on the stem and/or progenitor cells obtained after preservation (Specification page 6, paragraph 0096).
	While Wouters et al does not teach the exposure of the cellular fraction comprising the hADSCs following centrifugation to a red blood cell lysis buffer, they do not teach the absence of such a lysis buffer (claim 45). 
	Zhu et al teach a method for the manual isolation of adipose-derived stem cells from human lipoaspirates (Abstract). They teach that lipoaspirates separate into three layers: an upper layer of oil due to lysis of adipocytes, a middle layer of adipose tissue, and a bottom liquid infranatant containing saline and contaminating red blood cells (RBCs) (Isolation of ASCs from lipoaspirates, first paragraph). They teach that the bottom infranatant should be removed prior to processing to minimize contamination of the ASC cultures with RBCs (Isolation of ASCs from lipoaspirates, first paragraph). They teach that aspirating the bottom layer with a serological pipette will remove the greater majority of contaminating RBCs and saline (Isolation of ASCs from lipoaspirates, Washing the lipoaspirate-step 1). Lastly, Zhou et al teaches that following the initial culture period of isolated ADSCs, the culture media may be aspirated and any contaminating RBCs gently removed by washing with sterile 1X PBS (Isolation of ASCs from lipoaspirates, last paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to exclude the use of a red blood cell lysis buffer in the method of isolating adipose-derived stem cells taught by Wouters et al. One of ordinary skill in the art would have been motivated to exclude the use of RBC lysis buffer as Zhu et al teaches that RBCs can be removed by aspiration and PBS washes. Additionally, one of ordinary skill would be motivated to minimize the number of procedural steps to minimize their effects on ADSCs, as taught by Wouters et al. One of .
Claims 44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US20110008300. Wouters et al. 2011 (hereinafter referred to as Wouters et al) in view of Abcam (2016, Jan 10) Cryopreservation of mammalian cell lines video protocol (hereinafter referred to as Abcam) and Mirabet et al. Cryobiology. 2012;64(2):121-3 (hereinafter referred to as Mirabet et al).
Regarding claims 44 and 48- Wouters et al teaches a method of cryopreserving adipose tissue prior to stem/progenitor cell isolation (i.e. adipose-derived stem cells) (Abstract). They teach that adipose tissue can be obtained from liposuction aspirates (i.e. subcutaneous fat) (Specification page 4, paragraph 0048). Adipose tissue can be derived from human or animal sources (Specification page 2, paragraph 0017). Wouters et al further teaches their method comprises mixing adipose tissue with cryopreservation medium, gradually cooling the tissue to about -45oC, and transferring the tissue to a temperature of at least -80oC (i.e. freezing) (Specification page 5, paragraph 0075; page 8, paragraph 0121). The adipose tissue can then be thawed and the stem and/or progenitor cells isolated from the adipose tissue by conventional methods (Specification page 6, paragraph 0081). For example, they teach that thawed adipose tissue was mixed with PBS and collagenase (i.e. tissue-dissociating enzyme) (Specification page 8, paragraph 0125). Following collagenase digestion, the suspension was centrifuged and the supernatant removed (Specification page 8, paragraph 0125). The pellet was then resuspended in culture medium, passed through a 40uM mesh filter, and added to a culture flask (Specification page 8, paragraph 0125). The next day culture medium was removed, the cells were washed, and fresh culture medium was added to the flasks (Specification page 8, paragraph 0125). 
Regarding the limitation of selecting human adipose-derived stem cells (hADSCs) from the population of cells, the specification teaches that selection can occur by identifying those cells which are plastic adherent (Instant specification page 13, line 32; page 14, line 19). The method of Wouters et al Specification page 8, paragraph 0125). This would effectively remove non-adherent cells and select for those that were plastic adherent.
The recitation of “for administration to a subject in need thereof” in the preamble of claim 44 is an intended use of the composition produced by the claimed method. As such, it does not impart any structural or manipulative limitations on the claimed method. Wouters et al teaches that adipose-derived stem/progenitor cells can be used to treat a number of diseases, such as neurological diseases (Specification page 7, paragraph 0100). Therefore, Wouters et al is considered to meet the limitation of “for administration to a subject in need thereof”.
	However, Wouters et al fails to teach wherein said freezing is carried out at -80oC followed by vapor phase liquid nitrogen.
Abcam teaches a cryopreservation protocol routinely used in the art for the cryopreservation of biological samples (whole document). They teach that cells are mixed with freezing medium, aliquoted into cryovials, and transferred to a -80oC freezer in an apparatus for controlled cooling of cells (1C/minute decrease) (Steps, 1-10). After 24 hours at -80oC the cryovials are removed and transferred to liquid nitrogen for long term storage (Step 11). 
Mirabet et al teaches that cryopreservation is widely used for the banking of cells and tissues intended for transplantation (Abstract). They teach that liquid nitrogen provides a very stable ultra-low temperature environment that is appropriate for long-term storage (Abstract). Additionally, they teach that many different viruses can survive for years at very low-temperatures without the need for cryoprotectants or controlled cooling (Page 123, paragraph 02). Because of this, the use of liquid nitrogen for storage can lead to contamination of the outer surfaces of containers stored in the tanks, or possibly even sample contamination (Page 123, paragraph 02). As such, Mirabet et al teaches that Page 123, second bullet point). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of isolating hADSCs taught by Wouters et al to include freezing the lipoaspirates at -80oC and subsequently transferring the tissue to the vapor phase of liquid nitrogen. One of ordinary skill in the art would have been motivated to do so to store or preserve lipoaspirates using effective and known techniques. Additionally, one of ordinary skill would be motivated to use the vapor phase of liquid nitrogen to reduce the risk of contamination, as taught by Mirabet et al. One of ordinary skill would have a reasonable expectation of success Abcam teaches that cryopreservation typically occurs at -80oC, followed by long-term storage in liquid nitrogen. Additionally, Mirabet et al teaches that the vapor phase of liquid nitrogen can help reduce risk of contamination.

Claims 44 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over US20110008300. Wouters et al. 2011 (hereinafter referred to as Wouters et al) in view of Baer et al. Stem Cells Int. 2012; 2012:812693 (NPL reference 2 of the IDS filed 11/13/2019, hereinafter referred to as Baer et al) and Bai et al. Eur Heart J. 2010;31(4):489-501 (hereinafter referred to as Bai et al)
	Regarding claim 44- Wouters et al teaches a method of cryopreserving adipose tissue prior to stem/progenitor cell isolation (i.e. adipose-derived stem cells) (Abstract). They teach that adipose tissue can be obtained from liposuction aspirates (i.e. subcutaneous fat) (Specification page 4, paragraph 0048). Adipose tissue can be derived from human or animal sources (Specification page 2, paragraph 0017). Wouters et al further teaches their method comprises mixing adipose tissue with cryopreservation medium, gradually cooling the tissue to about -45oC, and transferring the tissue to a temperature of at least -80oC (i.e. freezing) (Specification page 5, paragraph 0075; page 8, paragraph 0121). The adipose tissue can then be thawed and the stem and/or progenitor cells isolated from the Specification page 6, paragraph 0081). For example, they teach that thawed adipose tissue was mixed with PBS and collagenase (i.e. tissue-dissociating enzyme) (Specification page 8, paragraph 0125). Following collagenase digestion, the suspension was centrifuged and the supernatant removed (Specification page 8, paragraph 0125). The pellet was then resuspended in culture medium, passed through a 40uM mesh filter, and added to a culture flask (Specification page 8, paragraph 0125). The next day culture medium was removed, the cells were washed, and fresh culture medium was added to the flasks (Specification page 8, paragraph 0125). 
Regarding the limitation of selecting human adipose-derived stem cells (hADSCs) from the population of cells, the specification teaches that selection can occur by identifying those cells which are plastic adherent (Instant specification page 13, line 32; page 14, line 19). The method of Wouters et al includes culturing the cells overnight and washing the cells with PBS prior to the addition of new culture medium (Specification page 8, paragraph 0125). This would effectively remove non-adherent cells and select for those that were plastic adherent.
The recitation of “for administration to a subject in need thereof” in the preamble of claim 44 is an intended use of the composition produced by the claimed method. As such, it does not impart any structural or manipulative limitations on the claimed method. Wouters et al teaches that adipose-derived stem/progenitor cells can be used to treat a number of diseases, such as neurological diseases (Specification page 7, paragraph 0100). Therefore, Wouters et al is considered to meet the limitation of “for administration to a subject in need thereof”.
	Regarding claim 51- Wouters et al teaches that stem and/or progenitor cells isolated according to their method can be used in the treatment of conditions such as heart disease, diabetes, or neurological disorders (Specification page 7, paragraph 104-107).
	However, Wouters et al fails to teach wherein the hADSCs are further characterized by positive expression of CD34 by 1-10% of the cells (claim 51). 
Origin of ASCs In Situ, paragraph 02). Baer et al further teaches that freshly isolated ADSCs are described as expressing CD34, but that the expression level of CD34 decreases dramatically during culture (Characterization and heterogeneity of cultured ASCs, paragraph 03). Additionally, they teach that ADSCs lose their expression of CD34 as a function of time in culture, but expression could be maintained by supplementing the medium with fibroblast growth factor (FGF) (Characterization and heterogeneity of cultured ASCs, paragraph 03). Baer et al further teaches that the expression of markers such as CD34 depends on the isolation and culture method, or the time spent in culture (Characterization and heterogeneity of cultured ASCs, paragraph 03). Importantly, Baer et al teaches that CD34+ cells were found to be more proliferative and have higher ability to form colonies (indicating higher self-renewing capacity) (Characterization and heterogeneity of cultured ASCs, paragraph 04). 
Bai et al teaches that recent studies have demonstrated that bone marrow-derived stem cells (BMSCs) have broad differentiation potential and can differentiate into cardiomyocytes (Introduction, paragraph 01). However, BMSCs require processing and culturing after aspiration, making such cells difficult to use in an acute setting (Introduction, paragraph 01). They further teach that adipose tissue-derived stem cells (ASCs or ADSCs) were capable of improving cardiac function (Introduction, paragraph 02). Importantly, they teach that freshly isolated human ADSCs, like cultured hADSCs, have the ability to engraft and thereby improve cardiac function (Discussion, paragraph 01). Lastly, Bai et al teaches that the advantage of using adipose tissue as the source of uncultured stem cells obviates the need for prior cell expansion in vitro, thus potentially allowing for immediate autologous cell transplantation in the case of acute conditions such as infarction (Discussion, paragraph 02).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of obtaining hADSCs taught by Wouters et al 

Conclusion
Status of the claims
Claims 32-53 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632